EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview (summary attached) with Stephen Olson on June 8, 2022.
The application has been amended as follows: 
Claim 1, line 5, “stowed in opposite side” has been changed to –stowed in opposite sides--.
Claim 1, line 15, “a first arcuate path” has been changed --an arcuate path--.
Claim 3, 5-6, “a seatback of the seat that inflate and deploy respectively on both sides of an occupant seated in the seat” has been changed to --opposite sides of a seatback of the seat that inflate and deploy respectively from both lateral sides of the seatback--.
Claim 3, line 23, “a first arcuate path” has been changed to --an arcuate path--.
Claim 11, line 2, “the pair of tensile clothes” has been changed to --the first and second tensile cloths--.
Claim 20, line 1, “according to claim 3” has been changed to --according to claim 1--.
Claims 19 and 21 were cancelled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616